NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              OCT 25 2013

                                                                           MOLLY C. DWYER, CLERK
SEDIN KESKO,                                     No. 10-73490                U.S. COURT OF APPEALS



              Petitioner,                        Agency No. A075-163-254

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                          Petition for Review of an Order
                        of the Board of Immigration Appeals

                      Argued and Submitted October 9, 2013
                              Seattle, Washington

Before: GRABER and MURGUIA, Circuit Judges, and BURY, District Judge.**

       Sedin Kesko petitions for review of a final order of removal on the ground

that the Board of Immigration Appeals’ (BIA) erred in finding that Kesko failed to

establish a clear probability of torture to warrant deferral of his removal under the

Convention Against Torture (CAT).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ** The Honorable David C. Bury, District Judge for the U.S. District
Court for the District of Arizona, sitting by designation.
      The standard of review is dispositive. We must consider the administrative

findings of fact to be conclusive, “unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992); Zehatye v. Gonzales, 453 F.3d 1182, 1185

(9th Cir. 2006). The evidence does not compel a finding that Kesko would be

likely to suffer torture if he returns to Bosnia-Herzegovina because it shows that

torture is likely only for a person convicted of a crime (or perhaps in the military),

and Kesko stated at the hearing he will not commit a crime. In addition, the record

shows that Kesko’s ethnicity no longer is in the minority, so he is less at risk for

torture. As recognized by the BIA, the immigration judge did consider the

Andrejevich report, but the report does not compel a finding that Kesko is likely to

be tortured. Even when considered in the aggregate, Kesko has not shown that he

more likely than not will be tortured if he returns to Bosnia-Herzegovina.

      PETITION DENIED.